Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the about 5 to about 25 weight percent" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wheatley et al. (US 4,176,057, hereinafter “Wheatley”).

Regarding claims 1, 3, and 11, Wheatley teaches a method and apparatus for recovering liquid and solid constituents of water solutions containing sparingly soluble solids and the recovery of valuable metals (Wheatley, Title and Abstract). Wheatley also teaches industrial waste streams are pretreated with chemicals to provide an influent stream, then the chemically treated feedwater is filtered to remove suspended particulates, and finally pumped through a reverse osmosis “RO” station (Wheatley, Column 1, line 57-Column 2, line 14). Wheatley further teaches that a permeate is recovered and returned for reuse from the RO station and the concentrate produced in the RO station is transferred to a concentrate reactor system for dissolved solids reduction (Wheatley, Column 2, lines 15-17). Moreover, Wheatley teaches that the brine containing the sparingly soluble constituents are chemically treated to precipitate the dissolved sparingly soluble solids, where the constituents include a trivalent cation including lanthanum, gold, or rare earth metals, and a divalent anion such as sulfate (Wheatley, Column 2, lines 48-67). 
The recovery of valuable metals including gold and rare earth elements from industrial waste streams of Wheatley corresponds to a method of recovering precious metals from unconventional feed water sources of claim 1. The industrial waste streams, i.e., feedwater, containing metal constituents of Wheatley corresponds to providing a feed water source including precious metals of claim 1. The concentrate produced in the reverse osmosis station of Wheatley corresponds to concentrating the precious metals from the feed water source using one or more of ultrafiltration, nanofiltration, and/or reverse osmosis membranes of claim 1. Recovering the valuable metals from the concentrate after RO of Wheatley corresponds to recovering the precious metals from the concentrate of claim 1. The constituents being gold sulfates or rare earth elements of Wheatley corresponds to wherein the precious metals are in the form of gold tetrachloride, gold sulfate, silver tetrachloride, silver sulfate, rare earth elements, or mixtures thereof of claims 3 and 11.

Regarding claim 2, Wheatley further teaches the industrial waste streams come from coolant tower blowdown water, boiler blowdown water, and the like waste water streams in a coal fired steam generator plant (Wheatley, Column 3, lines 30-33). The waste water of Wheatley corresponds to wherein the feed water source includes a salt lake brine, a coal-fired plant flue-gas scrubber blowdown water, a concentrated brine from desalination of seawater, a high salinity brine source, and/or combinations thereof of claim 2. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wheatley et al. (US 4,176,057, hereinafter “Wheatley”) as applied to claim 3 above, and further in view of Mork et al. (US 9,770,743 B1, hereinafter “Mork”).

Regarding claims 4-7, Wheatley does not explicitly disclose wherein the feed water source including the precious metals is initially contacted with a colloidal carbon for a time effective to adsorb the precious metals, wherein the colloidal carbon has an average particle size ranging from 0.1 to about 10 microns, wherein the about 5 to about 25 weight percent colloidal carbon is mixed the feed water source, or wherein the colloidal carbon is mixed with the feed water source including the precious metals for about 5 to about 60 minutes.
With respect to the difference, Mork teaches using colloidal agents for aquifer remediation, where very fine activated carbon is used to absorb the contaminants from industrial process water (Mork, Column 1, lines 20-27). Mork also teaches that the activated carbon is 0.1-10 microns is size, preferably 0.5-2 microns, added in a concentration of 0.01-70 wt.% in water, and mixed for an additional 5 minutes to result in a very homogenous black colloidal suspension (Mork, Column 3, lines 57-59 and Column 4, lines 33-66). 
As Mork expressly teaches the use of activated carbon allows for a very cost-effective treatment of contaminated aquifers and control over the mobility of contaminates in the water (Mork, Column 3, lines 51-56).
Wheatley and Mork are analogous art as they are both drawn to removing contaminates from industrial waste waters (Wheatley, Abstract; Mork, Abstract).
In light of the motivation to use activated carbon to remove contaminants as taught in Mork above, it therefore would have been obvious to one of ordinary skill in the art to use activated carbon to absorb the contaminants from the industrial waste water prior to filtering and reverse osmosis in Wheatley in order to control the mobility of contaminates in the water (Mork, Column 3, lines 51-56), and thereby arrive at the present invention. 
The use of a colloidal agent to absorb contaminants of Mork corresponds to wherein the feed water source including the precious metals is initially contacted with a colloidal carbon for a time effective to adsorb the precious metals of claim 4. The average size of the activated carbon being 0.1-10 microns of Mork corresponds to wherein the colloidal carbon has an average particle size ranging from 0.1 to about 10 microns of claim 5. Adding the activated carbon in an amount of 0.01-70 wt.% of Mork encompasses wherein the about 5 to about 25 weight percent colloidal carbon is mixed the feed water source of claim 6. Mixing the activated carbon in the water for an additional 5 minutes of Mork corresponds to wherein the colloidal carbon is mixed with the feed water source including the precious metals for about 5 to about 60 minutes of claim 7 of the present invention.  






Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wheatley and Mork as applied to claim 4 above, and further in view of Riffe et al. (US 2019/0135672 A1, hereinafter “Riffe”).

Regarding claims 8, 9, and 10, while Wheatley in view of Mork teaches using a colloidal carbon to absorb contaminants (Mork, Abstract), neither Wheatley nor Mork explicitly discloses wherein the concentrating includes an ultrafiltration membrane to concentrate the colloidal carbon adsorbed with the precious metals and optionally recirculating a portion of the concentrate back to the feed water source, wherein the precious metal is recovered from the colloidal carbon and wherein filtrate from the ultrafiltration membrane is processed through one or more nanofiltration membranes to concentrate any precious metals therein, or wherein a portion of the ultrafiltration concentrate is processed through a filter to dewater the colloidal carbon adsorbed with the precious metals.
With respect to the difference, Riffe teaches a system to remove contaminants from contaminated water where the system concentrates the contaminants by treating the water with at least two pressure driven membrane systems including a reverse osmosis system, a nanofiltration system, an ultrafiltration system, a microfiltration system, or combinations thereof (Riffe, [0065]). Riffe also teaches that a prefiltration step may be used to protect the RO/NF system, where the prefiltration system can be an ultrafiltration system because it can remove colloidal species more effectively than traditional clarification and filtration methods (Riffe, [0105-0106]). Riffe further teaches that the process for removing contaminants may further comprises pumping the sludge through a filter press for dewatering (Riffe, [0062]). 
As Riffe expressly teaches, the process decreases environmental impacts from metallurgical processing and eliminates the need for waste water ponds (Riffe, [0030-0032]).
Wheatley, Mork, and Riffe are analogous art as they are all drawn to removing contaminates from industrial waste waters (Wheatley, Abstract; Mork, Abstract; Riffe, Abstract).
In light of the motivation to use an ultrafiltration and nanofiltration system prior to reverse osmosis as taught in Riffe above, it therefore would have been obvious to one of ordinary skill in the art to also perform an ultrafiltration and nanofiltration process during the process of Wheatley in view of Mork in order to decrease environmental impacts from metallurgical processing and eliminate the need for waste water ponds (Riffe, [0030-0032]), and thereby arrive at the present invention.
The concentration of contaminants using ultrafiltration because it can remove colloidal species more effectively than traditional clarification and filtration methods of Riffe corresponds to wherein the concentrating includes an ultrafiltration membrane to concentrate the colloidal carbon adsorbed with the precious metals and optionally recirculating a portion of the concentrate back to the feed water source of claim 8. The nanofiltration following the ultrafiltration process of Riffe corresponds to wherein the precious metal is recovered from the colloidal carbon and wherein filtrate from the ultrafiltration membrane is processed through one or more nanofiltration membranes to concentrate any precious metals therein of claim 9. The use of the filter press to dewater the sludge of Riffe corresponds to wherein a portion of the ultrafiltration concentrate is processed through a filter to dewater the colloidal carbon adsorbed with the precious metals of claim 10. 






Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wheatley et al. (US 4,176,057, hereinafter “Wheatley”) as applied to claim 11 above, and further in view of Lien (US 2019/0024212 A1, hereinafter “Lien”).

Regarding claims 12 and 13, while Wheatley teaches industrial waste streams are pretreated with chemicals to provide an influent stream, then the feedwater is filtered to remove suspended particulates, and finally pumped through a reverse osmosis “RO” station (Wheatley, Column 1, line 57-Column 2, line 14), Wheatley does not explicitly disclose wherein the concentrating includes an ultrafiltration membrane to generate a concentrate and a permeate and wherein the permeate is processed through one or two nanofiltration membranes to recover the precious metals or wherein the precious metals are recovered as concentrate from the one or two nanofiltration membranes.
With respect to the difference, Lien teaches a method of recovering lithium from an aqueous solution where first the aqueous solution is sent to a pre-treatment step using an ultrafiltration membrane to retain a majority of the suspended solids and to permeate a filtered acidic lithium solution including at least one or more of the acid solution, the lithium, the soluble organics, and the soluble metals (Lien, [0007] and Figure 2). Lien then teaches that the permeate (the filtered acidic lithium solution) is delivered to the acid-filtration steps, where the first filtration step is a nanofiltration membrane step which is used to separate the metals and the lithium from the acidic solution (Lien, [0028] and Figure 2). Lien teaches that the metals include rare earth elements, lanthanides, yttrium, cerium, and can be recovered from the acidic solution as needed (Lien, [0028] and Figure 2). 
As Lien expressly teaches the ultrafiltration and nanofiltration steps allows for the removal and recovery of metals from an aqueous solution (Lien, [0028] and Figure 2). 
Wheatly and Lien are analogous art as they are both drawn to the removal and recovery of metals from aqueous solutions using a reverse osmosis process (Wheatley, Abstract; Lien, Claim 1). 
In light of the motivation to use a multistep filtration process including ultrafiltration and nanofiltration as taught in Lien above, it therefore would have been obvious to one of ordinary skill in the art to use ultrafiltration and nanofiltration as the filtration step in Wheatley in order to remove and recover metals in the industrial waste water, and thereby arrive at the present invention. 
The ultrafiltration step to produce a permeate and a concentration and a nanofiltration step to separate the metals of Lien corresponds to wherein the concentrating includes an ultrafiltration membrane to generate a concentrate and a permeate and wherein the permeate is processed through one or two nanofiltration membranes to recover the precious metals of claim 12 and wherein the precious metals are recovered as concentrate from the one or two nanofiltration membranes of claim 13. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.M.C./
Examiner, Art Unit 1738                                                                                                                                                                                            
/BRIAN D WALCK/Primary Examiner, Art Unit 1738